FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – NOVEMBER 7, 2007 BAYTEX ENERGY TRUST ANNOUNCES THIRD QUARTER 2007 RESULTS Baytex Energy Trust (TSX: BTE.UN; NYSE: BTE) is pleased to announce its operating and financial results for the three months and nine months ended September 30, 2007. Highlights of Q3/2007 · Achieved record production of 38,094 boe/d, reflecting contributions from the Pembina and Lindbergh assets acquired at the end of the second quarter; · Generated record cash flow of $75 million, 42% higher than the previous quarter; · Maintained monthly distributions at $0.18 per unit, with sustainable net payout ratios of 52% for the third quarter and 58% for the first nine months of the year; · Continued successful development at Seal, adding eight new horizontal wells with initial production rates averaging 150 bbl/d per well; and · Entered into new heavy oil supply contracts to manage volatility of pricing differentials beyond 2007. FINANCIAL ThreeMonths Ended Nine Months Ended ($ thousands, except per unit amounts) September 30, 2007 June 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Petroleum and natural gas sales 164,228 127,511 145,754 421,489 422,148 Cash flow from operations (1) 74,957 52,755 71,930 187,363 211,143 Per unit – basic 0.90 0.69 0.98 2.38 2.92 - diluted 0.84 0.65 0.90 2.23 2.66 Cash distributions 38,746 35,815 35,219 108,613 108,556 Per unit 0.54 0.54 0.54 1.62 1.62 Net Income 36,674 31,050 42,040 91,507 127,081 Per unit – basic 0.44 0.41 0.57 1.16 1.76 - diluted 0.43 0.39 0.54 1.12 1.63 Exploration and development 43,533 25,628 35,684 114,370 108,038 Acquisitions – net of dispositions 752 239,848 1,303 240,363 695 Total capital expenditures 44,285 265,476 36,987 354,733 108,733 Long-term notes 179,280 191,355 200,694 179,280 200,694 Convertible debentures 16,531 17,030 21,173 16,531 21,173 Bank loan 259,328 257,977 130,685 259,328 130,685 Other working capital deficiency 12,189 4,798 12,295 12,189 12,295 Notional mark-to-market net liabilities (assets) 7,027 7,814 (2,801 ) 7,027 (2,801 ) Total net debt 474,355 478,974 362,046 474,355 362,046 1 ThreeMonths Ended Nine Months Ended September 30, 2007 June 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 OPERATING Daily production Light oil & NGL (bbl/d) 6,556 3,705 3,594 4,593 3,766 Heavy oil (bbl/d) 22,593 21,444 21,325 22,057 20,958 Total oil (bbl/d) 29,149 25,149 24,919 26,650 24,724 Natural gas (MMcf/d) 53.7 49.3 54.9 51.2 56.7 Oil Equivalent (boe/d @ 6:1) 38,094 33,372 34,074 35,184 34,178 Average prices (before hedging) WTI oil (US$/bbl) 75.38 65.03 70.48 66.19 68.22 Edmonton par oil ($/bbl) 80.24 72.15 79.17 73.16 75.59 BTE light oil & NGL ($/bbl) 67.82 54.42 57.94 60.03 55.54 BTE heavy oil ($/bbl) 45.89 40.14 48.28 42.13 44.44 BTE total oil ($/bbl) 50.85 42.26 49.68 45.23 46.13 BTE natural gas ($/Mcf) 5.80 7.02 6.35 6.72 7.16 BTE oil equivalent ($/boe) 47.06 42.22 46.57 44.04 45.26 TRUST UNIT INFORMATION TSX (C$) Unit price High $ 21.45 $ 22.92 $ 28.66 $ 22.92 $ 28.66 Low $ 16.68 $ 20.15 $ 21.50 $ 16.68 $ 16.81 Close $ 20.13 $ 21.34 $ 23.35 $ 20.13 $ 23.35 Volume Traded (thousands) 26,365 20,544 23,943 68,759 70,751 NYSE (US$) (2) Unit price High $ 21.03 $ 21.18 $ 25.87 $ 21.18 $ 25.87 Low $ 15.51 $ 17.42 $ 19.26 $ 15.51 $ 16.99 Close $ 20.33 $ 19.99 $ 20.91 $ 20.33 $ 20.91 Volume Traded (thousands) 5,315 3,135 5,353 12,630 12,916 Units outstanding (thousands) (3) 86,478 85,914 76,839 86,478 76,839 (1) Cash flow from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other operating items (see reconciliation under MD&A).The Trust’s cash flow from operations may not be comparable to other companies.The Trust considers cash flow a key measure of performance as it demonstrates the Trust’s ability to generate the cash flow necessary to fund future distributions and capital investments. (2) Data reflects the periods since commencement of trading on March 27, 2006 on the NYSE. (3) Number of trust units outstanding includes the conversion of exchangeable shares at the respective exchange ratios in effect at the end of the reporting periods. Operations Review Capital expenditures for the third quarter of 2007 totaled $43.5 million for exploration and development activities. During the third quarter, Baytex participated in the drilling of 51 (48.6 net) wells, resulting in 38 (36.3 net) oil wells, 10 (9.5 net) gas wells, two (1.8 net) service wells and one (1.0 net) dry hole for a 98.0% (97.9% net) success rate. In addition, 17 wells were drilled by other operators on farm-outs from Baytex, with Baytex retaining overriding royalty interests. Total exploration and development capital expenditures for 2007 is expected to be consistent with previous guidance of approximately $150 million. 2 Production averaged 38,094 boe/d during the third quarter, a 14% increase over that of the previous quarter. This is in line with expectations due to the acquisition of properties at Pembina and Lindbergh at the end of June. Production at Pembina and Lindbergh averaged approximately 5,000 boe/d during the third quarter, exceeding the 4,500 boe/d production level at the announcement of this transaction in May of this year. Battery and compression modifications conducted in the third quarter have increased operational reliability at Pembina, which, together with improved industry cooperation, bodes well for future consistency of results from this area. At Seal, eight new horizontal production wells were successfully drilled during the third quarter, continuing our record of 100% success rate in development drilling in this area.The majority of these wells were put on production after the end of the third quarter. Initial production from these wells met the target average rate of 150 bbl/d per well. One of these wells was equipped with tubulars suitable for thermal operations to facilitate the cyclic steam pilot test scheduled to commence in early 2008. We are also planning an active program of development and stratigraphic test drilling in 2008 to follow up on this year’s success in the area. Financial Review Cash flow from operations for the third quarter was $75.0 million, an increase of 42% compared to $52.8 million for the second quarter of 2007. The third quarter is the first full quarter of operations that reflects the acquisition of the Pembina and Lindbergh assets.In addition to the increase in production, we received improved oil prices averaging $50.85/bbl in the third quarter compared to $42.26/bbl in the second quarter. This improvement is a result of both the rise in benchmark WTI prices and the increase in higher priced light oil produced at Pembina. Natural gas prices continued to decline in the third quarter as growing storage levels dominated market sentiments. Baytex’s average natural gas wellhead price for the third quarter decreased 17% to $5.80/Mcf compared to $7.02/Mcf in the second quarter. The weakness in the U.S. dollar continues to impact the financial results of all Canadian oil and gas producers. The U.S.-to-Canadian exchange rate has increased from 0.8581 at the end of 2006 to 1.0037 at the end of the third quarter of 2007, which has offset much of the benefit of higher world oil prices and exacerbated the effect of declining natural gas prices. Baytex has partially mitigated this foreign exchange impact through financial derivative contracts and our U.S. dollar denominated debt. As at September 30, 2007, we had an unrealized foreign exchange gain of $31 million primarily relating to our U.S. dollar senior subordinated notes. Heavy oil pricing differentials continue to reflect fundamental improvements brought on by infrastructure and geopolitical developments in North America. Lloyd Blend differentials averaged 29% both in the third quarter and for the first nine months of this year. Differentials in the fourth quarter are expected to increase commensurate with lower seasonal demand for heavy oil. Total debt at the end of the third quarter was $474 million, representing 1.6 times third quarter cash flow on an annualized basis. Baytex continues to have a strong balance sheet with ample flexibility and liquidity, with approximately $100 million in undrawn credit facilities. Risk Management Update With the upcoming expiry of the Frontier heavy oil supply agreement at the end of 2007, we are pleased to report that Baytex has entered into a portfolio of supply contracts that allow us to continue to mitigate our exposure to cash flow volatility from fluctuations in heavy oil pricing differentials. These contracts, in aggregate, call for the sale of 15,340 bbl/d of blend crude (made up of approximately 75% Baytex raw heavy oil production and 25% diluent) in 2008 and 10,340 bbl/d of blend crude in 2009 at approximately 68% of WTI prices for 2008 and 67% of WTI prices for 2009. Terms of these contracts are summarized in Note 15 of the third quarter financial statements. We believe that these contracts will provide us with a significant level of protection from pricing volatility during the next two years while third party infrastructure is being built to improve the long term access of Canadian heavy crude to the U.S. refining market. 3 Baytex has consistently employed a comprehensive risk management program to protect its cash flow for distribution and capital investment purposes. We have recently added positions in WTI financial derivative contracts, physical sales contracts for natural gas, and U.S. dollar foreign exchange contracts for 2008. Terms of these contracts are summarized in Notes 14 and 15 of the third quarter financial statements. We will continue to monitor market developments and may increase our hedge positions as conditions warrant. Alberta Royalty Review On October 25, 2007, the Government of Alberta announced changes to the provincial royalty regime. The new regime is effective beginning in 2009, and will increase the province’s royalty takes by an estimated 15-20% based on current commodity prices. All product types – conventional oil, natural gas and oil sands – will be subject to higher royalty rates. While we believe that the existing royalty framework requires necessary amendments to reflect the new paradigm of commodity prices, we also believe the announced changes fail to properly recognize the current cost environment for oil and gas exploration and development in Alberta. Furthermore, the new regime represents poor public policy as no consideration is given to the massive capital investments that have been committed to date by the industry, such as our $238 million acquisition completed in June of this year, which are predicated on the economics under the current royalty structure. Production in Alberta accounts for approximately 40% of the current total production of Baytex. Based on current commodity prices and information available from the government, we estimate that the new royalty regime could reduce our corporate cash flow by approximately 5% in 2009. The two areas which are most affected by the royalty changes are the projects at Pembina and Seal. At Pembina, the majority of our production is from deep wells at high flow rates. Much of the oil production from this area could be subject to the new maximum royalty rate of 50%. Given that the royalty announcement indicates that the government will revamp the Deep Gas Drilling Program to account for the associated high drilling costs, we are working with other operators in the area to encourage the government to broaden their considerations to include deep oil drilling as both are instrumental to the viability of oil and gas development in Alberta. At Seal, our oil sands leases will be subject to modestly higher before and after payout royalty rates beginning in 2009. Nonetheless, rates of return on our Seal development program remain high under the new royalty rates, and we do not envision significant effects on development plans, cash flow or reserves value as a result of the oil sands royalty changes. The new royalty rates in Alberta will undoubtedly influence our decisions in allocating 2008 and future capital spending. Baytex is fortunate to have a geographically diversified portfolio of investment opportunities and we are committed to generating the highest returns for our investments for the benefits of our stakeholders. Management’s Discussion and Analysis Management’s discussion and analysis (“MD&A”), dated November 6, 2007, should be read in conjunction with the unaudited interim consolidated financial statements for the three months and nine months ended September 30, 2007 and the audited consolidated financial statements and MD&A for the year ended December 31, 2006.Barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil, which represents an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Boe’s may be misleading, particularly if used in isolation. Non-GAAP Financial Measures This MD&A refers to certain financial measures, such as payout ratio and cash flow from operations, that are not in accordance with Generally Accepted Accounting Principles (“GAAP”) in Canada.These measures do not have any standardized meaning prescribed by GAAP and therefore may not be comparable to similar measures presented by other entities. We discuss these measures because we believe that they facilitate the understanding of the results of our operations and financial position. 4 Production.Light oil and natural gas liquids (“NGL”) production for the third quarter of 2007 increased by 82% to 6,556 bbl/d from 3,594 bbl/d a year earlier primarily as a result of the acquisition of the Pembina assets at the end of the second quarter of 2007.Heavy oil production increased 6% to 22,593 bbl/d for the third quarter of 2007 compared to 21,325 bbl/d a year ago, primarily resulting from the Lindbergh property acquisition at the end of the second quarter of 2007. Natural gas production decreased by 2% to 53.7 MMcf/d for the third quarter of 2007 compared to 54.9 MMcf/d for the same period last year.Natural gas production was 9% higher in the third quarter than in the second quarter of 2007 due to the Pembina acquisition. For the first nine months of 2007, light oil and NGL production increased by 22% to 4,593 bbl/d from 3,766 bbl/d for the same period last year.Heavy oil production for the first nine months in 2007 increased by 5% to 22,057 bbl/d compared to 20,958 bbl/d for the same period in 2006.Natural gas production decreased by 10% to an average 51.2 MMcf/d for the first nine months in 2007 compared to 56.7 MMcf/d for 2006. Revenue.Petroleum and natural gas sales increased 13% to $164.2 million for the third quarter of 2007 from $145.8 million for the same period in 2006. For the per sales unit calculations, heavy oil sales for the three months ended September 30, 2007 were 162 bbl/d lower (three months ended September 30, 2006
